DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (2016/0105047) in view of Daoura (9,515,420).
With regard to claim 1, Cui teaches, as shown in figures 1-2 and 7-8 and taught in paragraph 38: “An electrical plug connector 1, comprising: a plug main body 5 comprising a base (right end of 5 in figure 2) and an inserting portion (left end of 5 in figure 2) protruding upwardly from the base, the plug main body 5 defining at least two terminal grooves (where 4a and 4b are inserted into 5 in figure 2), each terminal groove penetrates from a bottom surface of the base 
Cui does not teach: “a top surface of the ring magnet being flush with a circumferential edge of a top surface of the inserting portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Daoura teaches, as shown in figures 3A and 5: “a top surface of the ring magnet (magnet in figure 3A) being flush with a circumferential edge of a top surface of the inserting portion (protruding from the bottom portion of 3-pin spring-mounted connector in figure 5)”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Daoura with the invention of Cui in order to reduce the profile of the electrical plug connector.


Cui also teaches, as shown in figure 2: “wherein a bottom surface of the ring magnet 3b abuts against the top surface of the base, and an outer circumferential surface of the ring magnet 3b is flush with an outer circumferential surface of the base”.

With regard to claim 10, Cui teaches, as shown in figures 1-4 and 7-8 and taught in paragraph 38: “A connector assembly, comprising: an electrical plug connector 1, comprising: a plug main body 5 comprising a base (right end of 5 in figure 2) and an inserting portion (left end of 5 in figure 2) protruding upwardly from the base, the plug main body 5 defining at least two terminal grooves (where 4a and 4b are inserted into 5 in figure 2), each terminal groove penetrates from a bottom surface of the base to a top surface of the inserting portion; a ring magnet 3b having a hollow ring shape and sheathing an outer circumferential surface of the inserting portion therein… at least two movable terminals (4a and 4b), each movable terminal is fixed in a respective terminal groove, each movable terminal comprises a terminal base 70, a sleeve 71 fixed on the terminal base 70, a spring 81 provided inside the sleeve 71, and a movable contact 72, opposite ends of the spring 81 respectively abut against the terminal base 70 and the movable contact 72, wherein an upper end of the movable contact 72 extends out of the sleeve 71, wherein the movable contact 72 is capable of moving up and down relative to the terminal base 70, the terminal base 70 being fixed in the plug main body 5 and extends out of a bottom of the base, the sleeve 71 being received in the terminal groove, the upper end of the movable contact 72 extends upwardly from the top surface of the inserting portion”. 

In the same field of endeavor before the effective filing date of the claimed invention, Daoura teaches , as shown in figures 2A, 3A, 4A, and 5: “a top surface of the ring magnet (magnet in figure 3A) being flush with a circumferential edge of a top surface of the inserting portion (protruding from the bottom portion of 3-pin spring-mounted connector in figure 5)… and an electrical receptacle connector (male coupling in figure 2A), comprising: a receptacle main body (male micro-USB connector, molded male coupling body, and PCB circuit board in
figure 4A) comprising a base (male micro-USB connector in figure 4A) and a mating portion (PCB
circuit board in figure 4A) protruding upwardly from the base; an attraction ring (connector

figure 4A and on lower-right of male micro-USB connector in figure 4A) fixed in the receptacle main body; each conductive metal post having a front end fixed in the mating portion and a rear end correspondingly positioned in the base, wherein the ring magnet of the electrical plug connector is magnetically attracted with the attraction ring of the electrical receptacle connector together, the at least two movable terminals of the electrical plug connector is are electrically connected with the at least two conductive metal posts of the electrical receptacle connector respectively”.
Neither Cui nor Daoura teach: “a top surface    of the attraction ring being flush with a top surface of the mating portion”.  However, Daoura does teach a plug connector having an attraction ring that has a top surface flush with a top surface of a mating portion. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the top surface of the attraction ring in the receptacle connector be flush with the top surface of the mating portion in order to allow the attraction ring in the receptacle connector to make closer contact with the magnet in the plug connector and because this only involves a change in the shape of the parts of the invention. A change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (2016/0105047) in view of Daoura (9,515,420) and Rohrbach et al. (2007/0072443).
With regard to claim 2, Cui as modified by Daoura teaches: “The electrical plug connector according to claim 1”, as shown above.
Neither Cui nor Daoura teach: “wherein the plug main body further comprises a fool-proof portion protruding upwardly from the top surface of the inserting portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Rohrbach teaches, as shown in figure 7: “wherein the plug main body 112 further comprises a fool-proof portion 119 protruding upwardly from the top surface 118 of the inserting portion”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rohrbach with the invention of Cui as modified by Daoura in order to ensure the contacts are properly aligned (Rohrbach, paragraph 39).

With regard to claim 3, Cui as modified by Daoura and Rohrbach teaches: “The electrical plug connector according to claim 2”, as shown above.
Rohrbach also teaches, as shown in figures 3-7: “wherein the at least two movable terminals 120 are four movable terminals 120 which define a rectangular region; the fool-proof portion 119 is positioned outside the rectangular region defined by the four movable terminals 120”.
Rohrbach does not teach: “and the fool-proof portion is a protruding block with a rectangular shape”. However, this is a mere change in the shape of the fool-proof portion 119.  

With regard to claim 11, Cui as modified by Daoura teaches: “The connector assembly according to claim 10”, as shown above.
Neither Cui nor Daoura teach: “wherein the top surface of the mating portion is further provided with an orientation groove”.
In the same field of endeavor before the effective filing date of the claimed invention, Rohrbach teaches, as shown in figure 7: “wherein the top surface 158 of the mating portion is further provided with an orientation groove 159”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Rohrbach with the invention of Cui as modified by Daoura in order to ensure the contacts are properly aligned (Rohrbach, paragraph 39).

With regard to claim 12, Cui as modified by Daoura and Rohrbach teaches: “The connector assembly according to claim 11”, as shown above.
Rohrbach also teaches, as shown in figures 6-7: “wherein the top surface 158 of the mating portion is recessed downwardly to form a mating groove, the at least two conductive 
Rohrbach does not teach: “the orientation groove is a rectangular shape”. However, this is a mere change in the shape of the orientation groove. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the orientation groove and the fool-proof portion it corresponds to be rectangular, since doing so would not change the operation of the invention. Also, a change in shape is generally recognizing as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976).

6.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (2016/0105047) in view of Daoura (9,515,420) and Garcia et al. (2018/0366851).
With regard to claim 13, Cui as modified by Daoura teaches: “The connector assembly according to claim 10”, as shown above.
Neither Cui nor Daoura teach: “wherein an adhesive storage groove is provided at a rear portion of the base, and a waterproof adhesive is further filled between the rear ends of the conductive metal posts and the adhesive storage groove”.
In the same field of endeavor before the effective filing date of the claimed invention, Garcia teaches, as shown in figure 14 and taught in paragraph 63, the use of an adhesive storage groove 202 and the use of an adhesive to seal. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add an .

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (2016/0105047) in view of Daoura (9,515,420) and Oed et al. (2016/0268743).
With regard to claim 14, Cui as modified by Daoura teaches: “The connector assembly according to claim 10”, as shown above.
Neither Cui nor Daoura teach: “wherein the front end of each conductive metal post protruding from the top surface of the mating portion; the mating portion is provided with several sealing grooves each surrounding each conductive metal post therein, the front end of each conductive metal post is sheathed by a sealing ring, the seal ring is arranged in the sealing groove and protruding from the top surface of the mating portion”.
In the same field of endeavor before the effective filing date of the claimed invention, Oed teaches, as shown in figure 4, the use of a sealing groove 9 and a seal 10 and conductive metal posts 2 protruding from a top surface of a mating portion 1. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to put a sealing groove around each of the contacts 2 with a seal in the sealing groove at the front end of each conductive metal in order to form a liquid seal around the conductive metal posts.  Also, the use of seals is well known in the art.
Response to Arguments
8.	Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	March 12, 2021
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831